Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. [INSERT REPORT HERE] Dreyfus Stock Index Fund, Inc. ANNUAL REPORT December 31, 2008 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 25 Statement of Financial Futures 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 30 Financial Highlights 32 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Stock Index Fund, Inc. A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Stock Index Fund, Inc., covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the economy and stock market.A credit crunch that originated in 2007 in the U.S. sub-prime mortgage market exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations.In previous recessions,however,the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them.Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk.As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2008, Dreyfus Stock Index Funds Initial shares produced a total return of 37.14%, and its Service shares produced a total return of 37.32% . 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a total return of 36.99% for the same period. Large-cap stocks produced disappointing results in a challenging market environment due to an intensifying housing contraction, mounting job losses, a global financial crisis and volatile food and energy prices. The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Indexs results. The Funds Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a barometer for the stock market in general, the S&P 500 Index is made up of 500 widely held common stocks across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. The S&P 500 Index is dominated by large-cap, blue-chip stocks that comprise nearly 75% of total U.S. market capitalization. Equities Spiraled Downward in 2008 A credit crisis that dominated the first half of 2008 developed into a full-blown global financial crisis over the summer, resulting in the failure of several major financial institutions. As lenders grew more cautious, companies across virtually all industry groups scrambled to obtain funding from a rapidly shrinking supply of available credit. In addition, a barrage of negative economic news weighed heavy on the equity markets, includ- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) ing slumping housing markets, rising unemployment and softer consumer and business spending.As the slowdown intensified and spread to overseas markets, previously high-flying commodity prices retreated sharply from previous record highs. These factors caused investors to become more averse to risks, sparking broad-based declines in the stock market. The Federal Reserve Board (the Fed) responded aggressively to the economic downturn and financial crisis by reducing short-term interest rates and participating in the rescue of investment bank Bear Stearns in March 2008. A short-lived market rebound ensued, but the rally was derailed over the summer by the need for subsequent rescues of insurer American International Group and mortgage agencies Freddie Mac and Fannie Mae.
